Citation Nr: 1010557	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1950 to May 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Baltimore, Maryland Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2008, a hearing 
before the undersigned was held in Washington D.C..  A 
transcript of that hearing is associated with the claims 
file.  In June 2008, this matter was remanded for development 
and de novo review.  In October 2009, the Board sought an 
advisory medical opinion from the Veterans Health 
Administration (VHA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD 
stemming from a corroborated stressor event in service.


CONCLUSION OF LAW

Service connection for a PTSD is warranted.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants  
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim; however, inasmuch as this decision grants the 
benefit sought, there is no reason to belabor the impact of 
the VCAA on this matter.  


B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link,  
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

The Veteran contends that he has PTSD related to his military 
service, specifically from a gunshot wound to the stomach, he 
suffered at the hand of a Corporal who was on guard duty.  
The Veteran's service treatment records (STRs) show that in 
October 1957 he was seen and treated for such (and has 
established service connection for residuals of that wound).  
The record shows a postservice diagnosis of PTSD.  It does 
not show that he engaged in combat with the enemy.  The RO 
has made a determination that the alleged stressor of a 
gunshot wound to the stomach is corroborated; the Board finds 
to reason to question that determination (as it is clearly 
shown in the STRs.)

In an April 2006 statement the Veteran's VA psychiatrist, Dr. 
C. J. opined:

"[The Veteran] has PTSD related to combat, he did two 
tours in Korea and one in Vietnam.  When stationed in 
Georgia in 1956 he experienced significant problems with 
racism, he was shot at twice by a Corporal on guard duty 
and suffered a gunshot wound to his stomach.  He has had 
continued PTSD symptoms due to his treatment in Georgia 
and resulting gunshot wound."

On January 2009 VA examination, the examiner noted the 
Veteran's stressors (as reported by the Veteran):

"[The Veteran] is a Korean War and Vietnam War Veteran 
who reports he served 2 terms.  [He] reports being a 
witness to "prisoners being dropped out of helicopters 
and killed."  At a Turkish compound the Turkish 
soldiers would capture prostitutes and mutilate the 
prostitutes and kill them. [The Veteran] witnessed 
prostitutes being strung up on an A frame after they 
were killed by Turkish soldiers.  Prostitutes were 
"hung out" as a warning to other prostitutes which was 
disturbing to this Veteran.  [The Veteran] also 
witnessed dead bodies of North Koreans or Chinese those 
were not buried after being killed.  [The Veteran] 
helped to bury these dead and mutilated bodies.  [The 
Veteran] assisted in the transfer, burial, and burning 
of these bodies.  [The Veteran] was a weapons specialist 
and support in Vietnam and Korea.  [The Veteran] had to 
go into combat areas and take care of weapons and was 
often exposed to, or participated in firefights.  [The 
Veteran] was required to take the weapons from dead GIs 
who were often burned so he could destroy the weapons."

Based on these reported stressors, the examiner opined:

"It is the opinion of this examiner that [the 
Veteran's] exposure to combat trauma (stressor) as noted 
in this evaluation, and related psychiatric symptoms, 
are consistent with PTSD related to military duty."

This opinion was found to be inadequate (because it was based 
on an inaccurate factual premise in that it was not shown 
that the Veteran served in combat and his alleged stressors, 
other than gunshot wounds noted, were uncorroborated and 
deemed not credible).  Consequently, the Board sought a VHA 
advisory medical expert opinion in the matter.  Pursuant to 
that request, a VA specialist in psychiatry reviewed the 
claims file and, in an opinion dated in November 2009, 
stated, in part:

"These things said, it is my opinion that this event - 
being shot in the groin and out the buttocks with a .45, 
by a fellow soldier, thought to be racist and out to 
take his life-constitutes a clear traumatic event 
sufficient to result in PTSD (more likely than not)."

The occurrence of the Veteran's alleged stressor event in 
service (his wounding by another soldier) is conceded (and 
not in dispute).  Service connection for PTSD was denied 
essentially based on a finding that this corroborated 
stressor event was insufficient to support a diagnosis of 
PTSD.  Notably, in Cohen v. Brown, 10 Vet. App. 128 (1997), 
the United States Court of Appeals for Veterans Claims 
(Court) held that sufficiency of a stressor [to support a 
diagnosis of PTSD] is essentially a clinical determination 
for an examining mental health professional (and not an 
adjudicatory function).  The Board finds no reason to 
question the dated in November 2009 opinion by the VA 
specialist in psychiatry essentially to the effect that the 
corroborated stressor event in service was sufficient to 
cause PTSD, and in fact did cause the Veteran's PTSD.

As the record shows that the Veteran has a diagnosis of PTSD; 
contains credible supporting evidence corroborating the 
occurrence of a stressor event in service; and  includes 
persuasive medical opinion evidence linking the Veteran's 
diagnosis of PTSD to the corroborated stressor event in 
service, all of the criteria for establishing service 
connection for PTSD are met, and service connection for PTSD 
is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


